—Order modified by striking out the *9305th paragraph and inserting in lieu thereof the following: Ordered, that Charles Bur stein he and hereby is appointed as receiver of the said judgment in this action to enforce and to carry into effect the said judgment as may he proper in adjustment of the rights of the parties and those of their respective attorneys, if any, thereunder, and as so modified affirmed, without costs. No opinion. Jenks, P. J., Stapleton, Mills and Rich, JJ., concurred; Carr, J., Not voting.